UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-2329


EMAN ABDEL MAGID; MOHAMED SHAMA,

                    Petitioners,

             v.

JEFFERSON B. SESSIONS III, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: June 28, 2017                                          Decided: July 21, 2017


Before FLOYD and HARRIS, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Saher J. Macarius, Audrey Botros, LAW OFFICES OF SAHER J. MACARIUS, LLC,
Framingham, Massachusetts, for Petitioner. Chad A. Readler, Acting Assistant Attorney
General, Jesse M. Bless, Senior Litigation Counsel, Barbara J. Leen, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Eman Abdel Magid and derivative petitioner Mohamed Shama, both natives and

citizens of Egypt, petition for review of an order of the Board of Immigration Appeals

(Board) dismissing their appeal from the Immigration Judge’s denial of Magid’s requests

for asylum, withholding of removal, and protection under the Convention Against

Torture. We have thoroughly reviewed the record, including the transcript of Magid’s

merits hearing and all supporting evidence. We conclude that the record evidence does

not compel a ruling contrary to any of the agency’s factual findings, see 8 U.S.C.

§ 1252(b)(4)(B) (2012), and that substantial evidence supports the Board’s decision,

INS v. Elias-Zacarias, 502 U.S. 478, 481 (1992).

       Accordingly, we deny the petition for review for the reasons stated by the Board.

See In re Magid (B.I.A. Oct. 21, 2016). We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                      PETITION DENIED




                                            2